                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                         :
                                                 :
     v.                                          :
                                                 :     CRIMINAL NO. GLR-20-329
MICHAEL GHALI,                                   :
                                                 :
     Defendant.                                  :
                                                 :
                                             ...oOo...

                            MOTION TO UNSEAL INDICTMENT

       The United States of America, by its attorneys, Robert K. Hur, United States Attorney for

the District of Maryland, and Paul A. Riley, Assistant United States Attorney for said District,

moves this Honorable Court to order and direct that the case and Indictment in the above-captioned

case be UNSEALED.

       In support of this motion, the United States submits that Defendant was arrested on October

9, 2020 and is now aware of the pending charges and will have his initial appearance in the District

of his arrest, the Eastern District of Virginia, today. Hence, the Indictment no longer needs to

remain under seal. Furthermore, it is appropriate to unseal this case before the Defendant’s

upcoming initial appearance.

                                                 Respectfully submitted,

                                                 Robert K. Hur
                                                 United States Attorney

                                                 _____________________________
                                                 Paul Riley
                                                 Assistant United States Attorney
                 14th
SO ORDERED, this _____ day of October 2020.

                                                               A. David Copperthite
                                                             ______________________________
                                                             Honorable A. David Copperthite
                                                             United States Magistrate Judge
